Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A preliminary amendment was received from Applicant on 9 August 2021.  Claim 1 is amended.  Claims 2-23 are canceled.  Claims 24-34 are new.  Claims remaining in the action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 34 is rejected under 35 U.S.C. 102a1 as being anticipated by Metais (EP 0015833 A1).
	Regarding Claim 34, Matias discloses a detachable flotation component (120) [Element 2b] for a buoy (100) further comprising: an upper lip formation [See drawing below] (128) to engage on a ledge of a core component [Elements 15,16 , 25](11) of the buoy (100); and a lower lip formation (122, 123) [See drawing below] to engage with a corresponding formation (112) on the core component (110), wherein the lower lip formation (122, 123) includes an upward lip projection (122) [See drawing below], and a recess (123) behind the upward lip projection (122). [See drawing below]  (Examiner suggests using a more precise geometric description of the “components”.)

[AltContent: arrow][AltContent: textbox (Upward Projection)][AltContent: textbox (Recess)][AltContent: arrow][AltContent: textbox (Upper Lip)][AltContent: arrow]
    PNG
    media_image1.png
    884
    670
    media_image1.png
    Greyscale



Allowable Subject Matter
Claim 1, 24-33 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Walter (US 3315285 A), Williams (US 3441962 A, and Clark (US 5235337 A) discloses a buoy with corresponding recesses and lips. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        6 Nov 2021